Title: James Madison to Edward Everett, 28 March 1829
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Mar. 28. 1829
                            
                        
                         
                        I take the liberty of enclosing a letter for Mr. Sparks, which you will oblige me by having delivered to him
                            on his arrival at Boston, or forwarded under the proper direction in case he should end his voyage elsewhere, &
                            not be soon expected there. The object of the letter is to spare him the trouble of fulfilling a promise, which since his
                            departure for Europe, has been found to be unnecessary.
                        I take this occasion to thank you for the Volume of Mr Philips on political Economy. I have not been able as
                            yet to do more than dip into it. But I feel some confidence in saying that the Author has combined the abstract and
                            practical views of the subject in a manner that has improved on many of his precursors, and which renders his work
                            instructive and valuable. I beg you, Sir to accept anew the assurance of my esteem & cordial respects
                        
                        
                            
                                James Madison
                            
                        
                    